Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is between Selami A. Sehsuvaroglu
(“Executive”), Empire Energy Corporation International, a Nevada corporation,
including its predecessors, subsidiaries, successors, assigns, affiliated and
parent companies (“the Company”), Tad M. Ballantyne (“TMB”), John C. Garrison
(“JCG”), Clive F. Burrett (“CFB”), and Michael Roberts (“MR”).

WHEREAS, Executive is employed by the Company as President, Chief Executive
Officer and serves as a Director of the Company; and

WHEREAS, TMB, JCG, CFB and MR are directors of the Company; and

WHEREAS, the parties wish to terminate their relationship under specified
conditions.

THEREFORE, in consideration of the mutual promises and undertakings provided
herein, the parties hereto agree as follows:

1. Executive will voluntarily resign his employment with the Company and
subsidiaries and position as a Director of the Company and subsidiaries. These
resignations will be effective as of the “Resignation Date” as defined in
paragraph 14 of this Agreement.

2. Executive will waive any right or claim to any rights or entitlements he may
have under his employment agreement for wages, salary, benefits, stock options
or other entitlements under the employment agreement between Executive and
Company effective August 15, 2007, and under Australian law for employee
benefits, including superannuation benefits, any accrued and unpaid annual leave
or personal leave.

3. Executive will return the power of attorney to act for the Company.

4. Executive will return any Company supplied equipment other than the laptop
computer, which he will be permitted to retain. Executive will return, erase,
destroy and/or eliminate all company data and information on the laptop and in
his possession. The Company will continue to pay Executive’s Australian mobile
telephone charges for three months following the Resignation Date up to a
maximum of $4,000.

5. Executive will release the Company and subsidiaries and the current and
former Directors from any and all claims he may have against the Company or TMB,
JCG, CFB and MR, and other employees, subsidiary directors contractors,
shareholders and affiliates with the exception of any claims arising from a
breach of this Agreement.

6. Executive agrees that he shall not make disparaging remarks about the
Company, its officers or employees and further agrees that any breach of this
provision

 

1



--------------------------------------------------------------------------------

shall not vitiate the terms, releases and/or conditions of this Agreement, but
rather merely give rise to a claim for actual damages suffered by the Company,
its officers or directors.

7. The Company will pay to Executive the sum of US $330,000.00 upon the earlier
of a significant funding event or sixty days from the signing of this agreement.

8. The Company will deliver to Executive a duly authorized and executed
certificate issued in his name, representing 6,315,800 shares of the Company’s
common Class A stock. The Company agrees to use commercially reasonable efforts
to register such shares on the next registration statement filed by the Company,
as soon as practicable, but in no event later than April 30, 2008. The Company
agrees to issue to Executive as liquidated damages an additional 631,580 shares
for each month thereafter until the registration statement is filed with the
Securities and Exchange Commission. The parties to this Agreement agree that
this amount is a fair and accurate estimate of actual damages the Executive
would suffer should the deadline not be met.

9. The Company will release Executive from any and all claims that it may have
against him arising from or related to his employment by the Company or service
as a Director of the Company and will defend, hold harmless and indemnify
Executive to the fullest extent allowed by law, including, but not limited to,
any and all claims that may be asserted against him, the Board or the Company,
relating to Executive’s position as an officer or director of the Company.

10. The Company agree that for a period of two years from the effective date of
this Agreement, no language in the Company’s by-laws and articles of
incorporation will be changed relating to the indemnification of Directors and
Officers.

11. TMB, JCG, CFB and MR release Executive from any and all claims they may have
as individuals, shareholders, or officers and directors against him individually
or as a shareholder, officer or director of the Company.

12. The Company, TMB, JCG, CFB and MR each agree that it/he shall not make
disparaging remarks about the Executive, and further agree that any breach of
this provision shall not vitiate the terms, releases and/or conditions of this
Agreement, but rather merely give rise to a claim for actual damages suffered by
Executive.

13. This Agreement shall be interpreted and construed in accordance with the
laws of the State of Kansas without regard to its choice of law principles and
to which jurisdiction Executive, the Company and TMB, JCG, CFB and MR submit.
For purposes of the enforcement or interpretation of this Agreement, the Company
and TMB, JCG, CFB and MR further agree that the Kansas courts shall have
exclusive jurisdiction and that any such action will be brought in a Kansas
court. Should any provision of this Agreement be determined to be unenforceable
for any reason, a court of competent jurisdiction per this forum selection
provision shall have the power to modify such provision so as to make it
enforceable in the manner coming closest to the original intent

 

2



--------------------------------------------------------------------------------

of the parties, but any provision which cannot be so modified shall not affect
the enforceability of the remaining provisions.

14. The “Resignation Date” is the date this agreement is accepted by the board
and a payment of $330,000 has been made. Until that time Executive will take no
action without prior board approval and cooperate with the company on all
regulatory matters including execution of registered and required filings with
the Securities and Exchange Commission to be prepared by company which require
either CEO, President or Board signature. Executive agrees to tender his
resignation as an officer of the Company and its subsidiaries upon a partial
payment of US$ 165,000. The remaining sum to be paid as stipulated in Clause 7.

15. The “Effective Date” is the date of Execution of the Agreement by Executive,
the Company and TMB, JCG, CFB and MR. From the Effective Date of the Agreement
until the Resignation Date, the parties to this Agreement agree that neither the
Company nor TMB, JCG or CFB shall convey or transfer or cause to be transferred
or conveyed assets of the Company to any third party which results in a
reduction of the assets or property of the Company other than in the reasonable
course of business or in settlement with MR. Further, neither the Company nor
TMB, JCG or CFB will enter into any agreements which pledge or encumber the
assets of the Company except to the extent necessary to fund the obligations set
forth in this Agreement and list in paragraph 14 of this agreement.

16. Executive, the Company and TMB, JCG, CFB, and MR agree that the prevailing
party in any legal action regarding this Agreement and its terms will have
attorneys’ fees and costs paid by the other party (ies).

 

SO AGREED:     /s/ Selami A. Sehsuvaroglu     Date:     Selami A. Sehsuvaroglu  
    Empire Energy Corporation International     By:         Date:      
Its                                      
                                                                               
/s/ Tad M. Ballantyne     Date:     Tad M. Ballantyne       /s/ John C. Garrison
    Date:     John C. Garrison      

 

3



--------------------------------------------------------------------------------

    /s/ Clive F. Burrett     Date:                                     
                                                             Clive F. Burrett  
 

 

    /s/ Michael Roberts     Date:                                     
                                                             Michael Roberts    

 

4